FILED
                             NOT FOR PUBLICATION                            SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS MORALES,                               No. 11-17355

               Plaintiff - Appellant,            D.C. No. 4:09-cv-03312-PJH

  v.
                                                 MEMORANDUM *
K. CRUSE,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jose Luis Morales, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with his placement in the Behavioral




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Management Unit (“BMU”) at Pelican Bay State Prison. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal on the basis of mootness,

Alvarez v. Hill, 667 F.3d 1061, 1063 (9th Cir. 2012), and we consider sua sponte

whether a party lacks standing, Stormans, Inc. v. Selecky, 586 F.3d 1109, 1119 (9th

Cir. 2009). We may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly determined that Morales’s claims for injunctive

and declaratory relief were moot because the record indicates that Morales has

been released from the BMU and that the BMU has been eliminated at Pelican

Bay. See Alvarez, 667 F.3d at 1063-65 (injunctive and declaratory relief became

moot upon inmate’s release from custody because he was no longer subject to the

prison conditions or policies he challenged, and exceptions to mootness did not

apply); Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995) (inmate’s release

generally will moot any pending claims for injunctive relief relating to prison’s

policies). To the extent that Morales sought to challenge a system-wide BMU

policy, he lacks standing because he is no longer subject to that policy. See City of

Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (to obtain standing, a plaintiff must

show “real or immediate threat” of being subject to the challenged procedures).




                                          2                                    11-17355
      The district court did not abuse its discretion in taking judicial notice of the

elimination of the BMU at Pelican Bay, which Morales does not dispute. See Lee

v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (reviewing for an abuse

of discretion, and noting that district court may take judicial notice of matters of

public record without converting a motion to dismiss into a motion for summary

judgment); Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994) (court may take

judicial notice of “[r]ecords and reports of administrative bodies”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      11-17355